Citation Nr: 0005997	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  94-27 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from August 1971 to September 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1993 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for PTSD.  

In June 1997, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records, a detailed statement of stressors and verification 
thereof, and, if necessary, a VA examination.  


FINDINGS OF FACT

1. The record contains no clear diagnosis or medical evidence 
diagnosing PTSD.

2. The record contains no verification of the veteran's 
reported non-combat stressors.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service personnel records revealed that he 
participated in Operation Eagle Pull in Phnom Penh, Cambodia, 
and in Operation Frequent Wind in Saigon, Republic of 
Vietnam, in April and May 1975.  

VA outpatient treatment records in August 1988 note 
complaints of depression and anxiety and the veteran was sent 
for a psychiatric evaluation.  The veteran reported that the 
symptoms began approximately one year prior to evaluation and 
noted that his wife had left him two weeks prior to 
evaluation.  He stated that his sister had mentioned his 
change in personality, with increased mood swings and 
increased agitation, since 1975.  The veteran reported 
suicidal thoughts without plan.  The physician provided an 
assessment of major depression.  

A VA examination was conducted in July 1993, and the examiner 
noted review of the veteran's claims file.  The veteran 
reported that his nightmares had recently begun to recur (six 
times in the previous three months), following being awoken 
by a gunshot near his home.  He stated that the nightmare 
included a scene from 1975, during evacuation of friendly 
civilians, when the veteran witnessed a little girl and her 
grandfather get "blown away by a rocket or mortar round."  
The veteran reported that prior to recent treatment he had 
began to hear voices and see fuzzy faces near him, from which 
the voices came.  He stated that he had violent outbursts and 
felt that someone was after him.  On mental status 
examination, the veteran's affect was normal and his mood 
euthymic.  No evidence of hallucinations or delusions was 
reported.  The examiner provided diagnostic impressions of 
anxiety disorder not otherwise specified with features of 
PTSD, and history of psychotic disorder not otherwise 
specified in remission.  

In his VA Form 9, substantive appeal, received in July 1994, 
the veteran stated that in 1975, he participated in two 
operations, involving the evacuations of American personnel 
and securing all perimeters.  He reported that, while getting 
small arms fire and mortar rounds, he witnessed a little girl 
and an old man get blown away.  

A VA outpatient treatment record, dated in July 1995, noted 
that the veteran continued to have a recurring dream 
associated with profuse sweating.  The physician provided an 
impression of "past PTSD," noting that use of medication 
resulted in PTSD in partial remission or post-traumatic 
stress syndrome (PTSS).  

A VA examination was conducted in July 1995, and the examiner 
noted review of the veteran's claims file.  The veteran 
reported that current medication helped him to sleep, but he 
continued to have nightmares of Vietnam, as often as two-to-
three times per week.  He noted that on mornings following 
the nightmares, he was more short-tempered and had an 
"attitude" for up to two days.  Mental status examination 
showed appropriate affect and mildly anxious mood.  The 
examiner provided a diagnosis of anxiety disorder not 
otherwise specified with features of PTSD and a global 
assessment of functioning (GAF) rating of 65.  The examiner 
stated that, although the veteran was not suffering from 
symptoms that meet the criteria for PTSD at the time of the 
examination, the VA staff who had observed the veteran over a 
period of time had concluded that all of the symptoms needed 
for a diagnosis of PTSD were "well represented."  

In June 1997, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records, a detailed statement of stressors and verification 
thereof, and, if necessary, a VA examination.  By letter in 
July 1997, the RO requested that the veteran identify all 
physicians and health care facilities that had treated him 
for PTSD since July 1995.  In a separate letter, also in 
July 1997, the RO requested that the veteran provide 
information concerning details of his inservice stressors.  
This letter was resent in June 1998, as it had been mailed to 
an incorrect address in July 1997.  

By letter in February 1998, the RO requested that the United 
States Marine Corps (USMC) Historical Center search their 
records for information to support the veteran's claim.  The 
RO reported two stressors:  1) Veteran witnessed 
two Vietnamese civilians killed by a rocket; and 2) Veteran 
witnessed several buddies die in a foxhole from a mortar 
round. 

By letter in March 1998, the service department forwarded 
copies of the command chronologies from April to June 1975 
for the veteran's unit, the F Company, 2nd Battalion, 4th 
Marines.  The service department stated that a search of the 
unit diaries from April 12 to May 1, 1975 showed no 
casualties.  The service department noted that the killing of 
civilians was extremely difficult to verify.  

By statement, received in July 1998, the veteran stated that, 
although the first reported stressor was correct, the second 
reported stressor, as referred to the service department, was 
incorrect.  The veteran requested that the RO resubmit the 
request with correct information.  The veteran further 
provided a detailed statement of his stressors during service 
in Vietnam.  He stated that his company was assigned 
to conduct evacuation of embassy personnel and civilians from 
Vietnam and Cambodia in 1975.  He reported that the operation 
in Cambodia was "a piece of cake."  By contrast, he 
reported that they received small arms fire and some 
mortar and grenade rounds hit in the distance, during the 
operation in Vietnam.  He reported that he was informed that 
there were 26 divisions of North Vietnamese and Vietcong 
outside the compound and he could see the tanks, personnel 
carriers, and people getting shot.  He stated that he saw an 
old man and a young girl across the road from him, who were 
blown away, while he tried to encourage them to seek cover.  
The veteran reported that after having one of his nightmares, 
he would get violent, would not eat, would isolate himself 
for several days.  

The veteran submitted a statement of his First Sergeant, 
S.E.J., from Company F, 2nd Battalion, 4th Marines.  S.E.J. 
reported that the unit was assigned to operations "Eagle 
Pull" and "Frequent Wind."  Although the veteran was not 
manifested aboard the helicopters, he requested that he be 
permitted to participate and was recommended for the Navy 
Achievement Medal for his participation in these operations.  

In February 1999, the RO again contacted the service 
department for further information.  In March 1999, the 
service department forwarded copies of the command 
chronologies for 2nd Battalion, 4th Marines for the periods 
requested.  The Summary noted that Operation Eagle Pull 
evacuated 262 individuals without incident or injury.  The 
summary noted that Operation Frequent Wind was a non-combat, 
emergency extraction of U.S. citizens, third Country 
Nationals, and Vietnamese from Saigon and other locations in 
Vietnam.  The mission of the battalion was centered around 
the Defense Attaché's Office complex and was to provide 
security for evacuee extraction, rooftop security, and 
security of the compound.  

A VA examination was conducted in November 1999 by two 
psychiatrists, who noted review of the veteran's claims file.  
The veteran reported that during a "rescue mission" in 
Vietnam in April 1975, he observed shooting and killing all 
around the perimeter of the compound.  He witnessed the death 
of an elderly man and young girl.  The veteran stated that in 
1985, he began to dream about the old man and young girl who 
were killed in Vietnam.  He reported that on occasion, he 
would attack his wife during his sleep.  He stated that he 
began to hear voices and see faces, but could not understand 
the voices or see the faces clearly.  

The examiners stated that the veteran was not involved in any 
direct combat and there was no direct threat to the veteran's 
life.  They noted that the veteran did not report any 
symptoms indicating an acute stress reaction after the events 
described.  The examiners stated that the veteran's report of 
stressors met the criterion for extreme trauma, but the 
veteran did not describe intense fear, helplessness, or 
horror as a response to the event.  The examiners concluded 
that they were not able to trace the veteran's symptoms 
directly back to his combat exposure or explain why the 
veteran began to dream about the combat event 10 years later.  
They noted that the veteran did have some of the symptoms of 
PTSD, but did not have the full compliment of symptoms 
required to meet the criteria for PTSD.  They thought that 
the veteran met the criteria for a mild-to-moderate dysthymic 
disorder and reported a GAF of 70.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The Board notes that effective March 7, 1997, during the 
pendency of this appeal, VA regulations concerning the type 
of evidence required to establish service connection for 
PTSD, were amended.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the 
instant case, the RO provided the veteran with the amended 
regulations in the Supplemental Statement of the Case, issued 
in December 1999.  The Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 
4 Vet. App. 384, 393-394(1993).

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1996); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Under the old regulation, service connection for PTSD 
requires:  1) Medical evidence establishing a clear diagnosis 
of the condition; 2) Credible supporting evidence that the 
claimed inservice stressor actually occurred; and 3) A link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that he/she 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
See Cohen v. Brown 10 Vet. App. 128, 138 (1997).  

Under the new regulation, service connection for PTSD 
requires:  1) Medical evidence diagnosing the condition; 2) A 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and 3) Credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R § 3.304(f) (June 
18, 1999).

The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has set forth the 
analytical framework for establishing the presence of a 
recognizable stressor, the essential prerequisite to support 
a diagnosis of PTSD and entitlement to service connection.  
There are two major components to this analysis: first, it 
must be established whether the evidence demonstrates that 
stressful events occurred and, second, it must be established 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.  Cohen, 10 Vet. App. at 141; Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996); Zarycki v. Brown , 6 
Vet. App. 91, 98-99 (1993).

With regard to the first component of the Court's analysis, 
under 38 U.S.C.A. § 1154(b), the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service will vary depending on whether the veteran "engaged 
in combat with the enemy."  See Hayes, 5 Vet. App. at 66.  
If the evidence does not show that he was engaged in combat 
with the enemy or that the claimed stressors are related to 
such combat, there must be corroborative evidence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b); Zarycki v. 
Brown, 6 Vet. App. 91, 98-99 (1993).

The second component of the Court's analysis holds that, even 
if there was a stressful event in service, the RO or Board 
must nevertheless determine whether that event was of 
sufficient gravity to support a diagnosis of PTSD under the 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders.  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination.  Adjudicators may not 
make a determination on this point in the absence of 
independent medical evidence.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175(1991).

In Cohen, the Court pointed out that the VA had adopted the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV in amending 38 C.F.R. §§ 4.125, 4.126, and that the 
standard regarding assessing the sufficiency of a stressor 
was now a more subjective one.  See 61 Fed. Reg. 52695-52702 
(1996).  The Court took judicial notice of the fact that the 
shift in diagnostic criteria changed from an objective 
("would evoke...in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on  "almost everyone."  
The sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153.

In the instant case, the record contains no clear diagnosis 
of PTSD or any medical evidence diagnosing PTSD as required 
by both the old and current regulations.  The impression of 
"past-PTSD" in July 1995 and features of PTSD on VA 
examinations in July 1993, July 1995, and November 1999 are 
not sufficient to meet this element of a well-grounded claim.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Further, the Board notes that the veteran's reported 
stressors - small arms fire during the evacuation of 
civilians in Saigon in April 1975 and the death of a young 
girl and old man - were not combat-related.  The command 
chronologies for the veteran's unit noted that Operation 
Frequent Wind was a "non-combat" operation. Therefore, for 
the veteran to prevail, there must be corroborative evidence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); Zarycki 
v. Brown, 6 Vet. App. 91, 98-99 (1993).  Although the 
veteran's service personnel records verified that the veteran 
participated in Operation Frequent Wind and the command 
chronologies detailed the plans for this operation including 
the evacuation of the United States Ambassador on April 30, 
1975, there is no verification of the veteran's specific 
stressors. 

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  To 
submit a well-grounded claim, the veteran must submit medical 
evidence of a diagnosis of PTSD and some verification for his 
reported in-service stressors.  The appellant has not 
identified any evidence that has not been submitted or 
obtained, which would support a well-grounded claim.  Thus, 
VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


ORDER

Entitlement to service connection for PTSD is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

